DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-9, 12-13, and 15-16, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. (US 2022/0022247 A1).
Regarding claim 1, Agiwal discloses:
a method comprising: 
receiving, by a wireless device (par.[0098] which teaches “the UE” which is capable of wireless communications with the network over a wireless link (see e.g. “the UE receives”) this reception is from gNodeB ) in a radio resource control (RRC) connected state (par.[0097] which teaches RRC_CONNECTED UE reports its capabilities to indicate whether to support pre-configured PUSCH during RRC_INACTIVE), a release message (par.[0098] teaches that the UE receives from the gNB a RRCReconfigurationMessage or an RRCReleaseMessage) indicating a plurality of configured uplink resources (par.[0098] which teaches that the UE receives the pre-configured PUSCH resource for small data transmission in the RRC message), wherein each configured uplink resource (par.[0098] which discloses the PUSCH resources for SDT which is received in the RRCRelease message), of the plurality of configured uplink resources (par.[0098] which teaches PUSCH resources), is associated with a downlink reference signal (DL RS) of a plurality of DL RSs (par.[0010] which recites, in part, “identifying a synchronization signal block (SSB) among SSBs associated with configured grant uplink resources for the SDT procedure on the identified uplink carrier”. Par.[0011] which recites, in part, “, wherein the SSB is one among a plurality of SSBs associated with configured grant uplink resources for the SDT procedure on an uplink carrier”);
transitioning (par.[0069] describes the states that a UE may take based upon factors, such as RRC_IDLE and RRC_INACTIVE. Par.[0098] describes the UE receiving a connection release message from the gNB, and transitioning to an inactive mode. The office takes official notice that the UE can also transition to an RRC_IDLE mode by way of receiving a connection release message. For example, the disclosure of Kim et al. (US 2019/0141515 A1) discloses that a UE in an RRC_CONNECTED state may switch to an idle state based on the RRC_CONNECTION_RELEASE message), based on the release message (par.[0097 – 0098] which describe a UE transitioning into an inactive state based on a connection release message received from the network), from the RRC connected state to an RRC inactive state or an RRC idle state (par.[0069 and 0097 – 0098] which teaches that the UE transition from an RRC_CONNECTED into an RRC_INACTIVE state); 
based on a received power value of a first DL RS (par.[0100] teaches that the PUSCH resources (e.g. configured grant or grant-free resource or SPS) are mapped to SSB. Par.[0106] teaches the SS-RSRP which is the synchronization signal reference signal received power), of the plurality of DL RSs (par.[0106] recites, “among the SSBs associated with pre-configured PUSCH resources for SDT on the selected uplink (UL) carrier), satisfying a threshold (par.[0106] teaches the SS-RSRP which is above a threshold), selecting a configured uplink resource (par.[0097 – 0098] teaches receiving configured uplink resources. par.[0107] describes selecting the uplink resource which was configured in par.[0098] and transmitted on release message), of the plurality of configured uplink resources (par.[0098] which describes one or more uplink resources for SDT), that is associated with the first DL RS (par.[0107] which recites, in part, “The UE selects the earliest available UL grant corresponding to selected SSB from the pre-configured PUSCH resources of selected UL carrier”); and 
transmitting (par.[0108] describe the UE transmit a MAC PDU), by the wireless device in the RRC inactive state or the RRC idle state (par.[0098] teaches that the UE is in inactive state. However, the disclosure also teaches that the UE may be in RRC_IDLE as well. The office previously noted that the UE can transition to an RRC_IDLE after receiving a connection release), a transport block via the configured uplink resource (par.[0108] teaches that the MAC-PDU is transmitted, the UE transmits the PDU up to a transport block size. In SDT if the PDU that needs to be transmitted is larger than the Transport Block Size (TBS) then the UE must return to a connected state, also considered a fallback operation).

Regarding claim 2, Agiwal discloses:
wherein the release message is an RRC release message (par.[0010] which teaches a release message), wherein the plurality of configured uplink resources are configured by a plurality of configured grants (par.[0010] which discloses the configured grants, (E.G. grant-free or SPS) for use in SDT), and wherein the plurality of the DL RSs comprise at least one synchronization signal physical broadcast channel block (SSB) (par.[0010] teaches the plurality of SSB).

Regarding claims 3 and 15, Agiwal discloses:
further comprising selecting the first DL RS (fig.1 element 140 and corresponding paragraphs), wherein the selecting the first DL RS is based on a determination to transmit, in the RRC inactive state or the RRC idle state, uplink data (fig.1 element 120 and corresponding paragraphs).

Regarding claim 4, Agiwal discloses:
wherein the release message indicates the threshold (par.[0106] which recites, in part, “The UE then selects an SSB with SS-RSRP above the RSRPThresholdSSB-SDT among the SSBs associated with pre-configured PUSCH resources for SDT on selected UL carrier at operation 140. RSRPThresholdSSB-SDT is received from the gNB.”).

Regarding claim 8, Agiwal discloses:
based on a received power value of a second DL RS, of the plurality of DL RSs, satisfying the threshold, selecting a second configured uplink resource, of the plurality of configured uplink resources, that is associated with the second DL RS (fig.1 the method of fig.1 may be performed multiple times, thus the selection of SSB and the steps therein would be performed again).

Regarding claim 9, Agiwal discloses:
comprising transmitting, by the wireless device in the RRC inactive state or the RRC idle state, a second transport block via the second configured uplink resource (fig.1 as discussed above the UE may perform the above method and sending of a TB/PDU on the uplink when the method is performed again).

Regarding claim 10, Agiwal discloses:
further comprising selecting, based on at least one beam failure associated with the first DL RS, a second DL RS, of the plurality of DL RSs, associated with a second configured uplink resource of the plurality of configured uplink resources (par.[0056] teaches beam failure recovery selecting an additional resource (e.g. a dedicated resource SSB) for transmission on the uplink to indicate the beam failure of the original beam/resources/SSB).
Regarding claim 12, Agiwal discloses:
transmitting a preamble via the configured uplink resource (par.[0053] which recites, in part, “In the first step, UE transmits a random access preamble on PRACH and a payload (i.e. MAC PDU) on PUSCH. The random access preamble and payload transmission is also referred as MsgA.” Par.[0055] discloses that the PUSCH resources are assigned by gNB); 
receiving a response associated with the preamble (par.[0055] wherein the UE monitors for a response from the network); and 
transitioning, based on the response, to a second RRC connected state (par.[0054 – 0055] which teaches that RRC_RESUME or RRC_CONNECTION_REQUEST. The office notes that if the TAT is valid the UE may use resume, and if not the UE will have to submit a CONNECTION REQUEST. Once UE receives the response the UE will enter into another RRC_CONNECTED).

Regarding claim 13, Agiwal discloses:
A method comprising:  
receiving, by a wireless device (par.[0098] which teaches “the UE” which is capable of wireless communications with the network over a wireless link (see e.g. “the UE receives”) this reception is from gNodeB ) in a connected state (par.[0097] which teaches RRC_CONNECTED UE reports its capabilities to indicate whether to support pre-configured PUSCH during RRC_INACTIVE), a release message (par.[0098] teaches that the UE receives from the gNB a RRCReconfigurationMessage or an RRCReleaseMessage) indicating a plurality of configured uplink resources (par.[0098] which teaches that the UE receives the pre-configured PUSCH resource for small data transmission in the RRC message), wherein each configured uplink resource (par.[0098] which discloses the PUSCH resources for SDT which is received in the RRCRelease message), of the plurality of configured uplink resources (par.[0098] which teaches PUSCH resources), is associated with a downlink reference signal (DL RS) of a plurality of DL RSs (par.[0010] which recites, in part, “identifying a synchronization signal block (SSB) among SSBs associated with configured grant uplink resources for the SDT procedure on the identified uplink carrier”. Par.[0011] which recites, in part, “, wherein the SSB is one among a plurality of SSBs associated with configured grant uplink resources for the SDT procedure on an uplink carrier”);
based on a received power value of a first DL RS (par.[0100] teaches that the PUSCH resources (e.g. configured grant or grant-free resource or SPS) are mapped to SSB. Par.[0106] teaches the SS-RSRP which is the synchronization signal reference signal received power), of the plurality of DL RSs (par.[0106] recites, “among the SSBs associated with pre-configured PUSCH resources for SDT on the selected uplink (UL) carrier), satisfying a threshold (par.[0106] teaches the SS-RSRP which is above a threshold), selecting a configured uplink resource (par.[0097 – 0098] teaches receiving configured uplink resources. par.[0107] describes selecting the uplink resource which was configured in par.[0098] and transmitted on release message), of the plurality of configured uplink resources (par.[0098] which describes one or more uplink resources for SDT), that is associated with the first DL RS (par.[0107] which recites, in part, “The UE selects the earliest available UL grant corresponding to selected SSB from the pre-configured PUSCH resources of selected UL carrier”); and 
transmitting (par.[0108] describe the UE transmit a MAC PDU), by the wireless device in the RRC inactive state or the RRC idle state (par.[0098] teaches that the UE is in inactive state. However, the disclosure also teaches that the UE may be in RRC_IDLE as well. The office previously noted that the UE can transition to an RRC_IDLE after receiving a connection release), a transport block via the configured uplink resource (par.[0108] teaches that the MAC-PDU is transmitted, the UE transmits the PDU up to a transport block size. In SDT if the PDU that needs to be transmitted is larger than the Transport Block Size (TBS) then the UE must return to a connected state, also considered a fallback operation), that is associated with the first DL RS (par.[0106 – 0107] teach that the UE determines the UL resource by measuring the SS-RSRP of SSB that was received in the configuration in the release message. The SS-RSRP of the SSB is chosen and the corresponding link/beam is used for the specific uplink carrier).
Regarding claim 16, Agiwal discloses:	wherein the release message indicates associations between the plurality of configured uplink resources and the plurality of DL RS (par.[0100] which teaches that the uplink resources are mapped to the SSB).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 7, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal as applied to claims 1 and 13, in view of Jung et al. (US 2019/0261281 A1).
Regarding claim 5, Agiwal discloses:	wherein the release message indicates associations between the plurality of configured uplink resources and the plurality of DL RS (par.[0100] which teaches that the uplink resources are mapped to the SSB).
Agiwal does not disclose:
	wherein, the release message indicates spatial relation information associated with the configured uplink resource.
	However, the disclosure of Jung teaches:
	wherein, the release message indicates spatial relation information associated with the configured uplink resource (par.[0040] discloses type-1 configured grant wherein the UE receives RRC message with spatial relation between UL transmission and SSB/PBCH).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques discussed in Agiwal for signaling the grant-free configuration in the RRC signaling with the grant-free configuration signaling using RRC as discussed in Jung. The motivation/suggestion would have been to reduce the computation load of the network and UE. 

Regarding claim 7, Agiwal discloses claim 13, but does not disclose:
determining, based on a selection of the first DL RS, a spatial domain filter, associated with the first DL RS, for transmitting the transport block.
However, this technique was known before the effective filing date of the claimed invention.
Jung discloses:
determining, based on a selection of the first DL RS, a spatial domain filter, associated with the first DL RS, for transmitting the transport block (par.[0040] which recites, in part, “In a first example, for the PUSCH transmission with configured grant (also known as PUSCH transmission with configured grant Type-1 in [TS 38.214]), transmission in different time-frequency resources can occur via different spatial domain transmission filtering patterns or beams, where each UE PUSCH beam for grant-free transmission can correspond to spatial parameters of a reference signal (RS), e.g., a synchronization signal (SS)/physical broadcast channel (PBCH) block” and “The UE transmits the UL transmission with the same spatial domain transmission filter used for the reception of the SSB/PBCH or CSI-RS”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Agiwal, with the methods for applying a spatial domain filter as discussed in Zhang. The motivation/suggestion would have been to take advantage of the quasi co-location nature for generating transmission and reception beams.
	
Regarding claim 11, Jung discloses:
wherein the release message indicates: the configured uplink resource associated with first spatial relation information comprising the first DL RS; and 
a second configured uplink resource associated with second spatial relation information comprising a second DL RS of the plurality of DL RSs (par.[0040] which recites, in part, “where each UE PUSCH beam for grant-free transmission can correspond to spatial parameters of a reference signal (RS), e.g., a synchronization signal (SS)/physical broadcast channel (PBCH) block or a CSI-RS or an SRS, with different UE PUSCH beams corresponding to spatial parameters of different RSs.”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal as applied to claims 1 and 13, in view of Agiwal et al. (US 2020/0296759 A1), hereinafter known as Agiwal-2.
Regarding claim 6, Agiwal discloses:
the method of claim 1, but does not disclose:
wherein the release message indicates a transmission configuration indication state associated with the configured uplink resource.
However, this technique was known before the effective filing date of the claimed invention.
For example, the disclosure of Agiwal-2 teaches.
wherein the release message indicates a transmission configuration indication state associated with the configured uplink resource (par.[0081] which recites, in part, “(i.e. gNB) may signal (e.g. in reconfiguration message or system information or connection release message) a configured grant configuration and a list of SSB/CSI RSs (SSB ID or CSI RS ID or TCI state ID is included in list) associated with this configured grant configuration.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Agiwal for transmitting a resources in a release message with the disclosure of Agiwal-2 for the same. The motivation/suggestion would have been to allow the UE to determine which uplink grants in a configured grant they may use. 




Claim(s) 14, 17, and 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu  (US 2019/0045571 A1) in view of Agiwal as applied to claims 1 and 13.
Regarding claim 14, Wu discloses:
receiving, by the wireless device in the connected state, downlink data via a downlink resources associated with a second DL RS of the plurality of DL RSs (par.[0025 and 0045] discloses receiving downlink data on PDSCH wherein the PDSCH is mapped to SSB).
While Wu discloses receiving downlink data based on SSB measurement, it does not disclose:
and determining, by the wireless device in the inactive state or the idle state, the received power value of the first DL RS, wherein the selecting the first DL RS comprises selecting, by the wireless device in the inactive state or the idle state, the configured uplink resource.
However, the technique was discussed in Agiwal as discussed above. For example, Agiwal discloses:
and determining, by the wireless device in the inactive state or the idle state, the received power value of the first DL RS, wherein the selecting the first DL RS comprises selecting, by the wireless device in the inactive state or the idle state, the configured uplink resource (par.[0098, 100, 0106 – 0107] describe a UE receiving a connection release from the network and entering into an inactive state, the UE then beginning SDT and selecting beam/SSB above threshold).
It would have been obvious to one ordinary skill in the art at the time of the filing of the instant application to apply the transmission techniques as discussed in Wu, with the transmission techniques as discussed in Agiwal. The motivation/suggestion would have been to select the best beam and resources for transmitting small data on the uplink such that the UE can reduce signaling between the itself and the network. 

Regarding claim 17, Wu discloses:
transmitting (par.[0045] which describes transmitting), by a base station (par.[0027] which describes a gNB) to a wireless device in a connected state (par.[0058] describes a UE performing RRC_Connection_Establishment wherein the UE enters into an RRC_CONNECTED state), downlink data (par.[0045] which describes transmitting a PDSCH) via a downlink resource (par.[0045] which discloses a downlink beam) associated with at least one downlink reference signal (DL RS) (par.[0045] describes the downlink transmission beam being mapped to an SSB) of a plurality of DL RSs (par.[0025] describes a plurality of SSB);
while the disclosure of Wu teaches transmission of downlink data to a UE in an RRC_Connected mode, the disclosure of Wu does not disclose:
transmitting, by the base station to the wireless device in the connected state, a release message indicating a plurality of configured uplink resources, wherein each configured uplink resource, of the plurality of configured uplink resources, is associated with a DL RS of the plurality of DL RSs; and 
receiving, from the wireless device in an inactive state or an idle state, a transport block via a configured uplink resource of the plurality of configured uplink resources, wherein the configured uplink resource is associated with a first DL RS of the plurality of DL RSs, and wherein the first DL RS is different from the at least one DL RS.
However, as shown above, the techniques and steps described above were known before the effective filing date of the claimed invention:
For example, the disclosure of Agiwal teaches:
a method comprising:  
transmitting, by the base station to the wireless device (par.[0098] which teaches “the UE” which is capable of wireless communications with the network over a wireless link (see e.g. “the UE receives”) this reception is from gNodeB ) in the connected state (par.[0097] which teaches RRC_CONNECTED UE reports its capabilities to indicate whether to support pre-configured PUSCH during RRC_INACTIVE), a release message (par.[0098] teaches that the UE receives from the gNB a RRCReconfigurationMessage or an RRCReleaseMessage) indicating a plurality of configured uplink resources (par.[0098] which teaches that the UE receives the pre-configured PUSCH resource for small data transmission in the RRC message), wherein each configured uplink resource (par.[0098] which discloses the PUSCH resources for SDT which is received in the RRCRelease message), of the plurality of configured uplink resources (par.[0098] which teaches PUSCH resources), is associated with a downlink reference signal (DL RS) of a plurality of DL RSs (par.[0010] which recites, in part, “identifying a synchronization signal block (SSB) among SSBs associated with configured grant uplink resources for the SDT procedure on the identified uplink carrier”. Par.[0011] which recites, in part, “, wherein the SSB is one among a plurality of SSBs associated with configured grant uplink resources for the SDT procedure on an uplink carrier”);
receiving (par.[0108] describe the UE transmit a MAC PDU), from the wireless device in the RRC inactive state or the RRC idle state (par.[0098] teaches that the UE is in inactive state. However, the disclosure also teaches that the UE may be in RRC_IDLE as well. The office previously noted that the UE can transition to an RRC_IDLE after receiving a connection release), a transport block via the configured uplink resource (par.[0108] teaches that the MAC-PDU is transmitted, the UE transmits the PDU up to a transport block size. In SDT if the PDU that needs to be transmitted is larger than the Transport Block Size (TBS) then the UE must return to a connected state, also considered a fallback operation) that is associated with the first DL RS of the plurality of DL RS(par.[0106 – 0107] teach that the UE determines the UL resource by measuring the SS-RSRP of SSB that was received in the configuration in the release message. The SS-RSRP of the SSB is chosen and the corresponding link/beam is used for the specific uplink carrier), and wherein the first DL RS is different from the at least one DL RS (par.[0106 – 0107] the DL RS signal signaled to the is measured before uplink transmission, and downlink beam is separate from uplink beam and uplink resource. Thus, the SSB used for downlink transmission and downlink would not necessarily be SSB for uplink transmission and uplink beam, par.[0045]).

Regarding claim 19, Agiwal discloses:
wherein the release message indicates associations between the plurality of configured uplink resources and the plurality of DL RS (par.[0100] which teaches that the uplink resources are mapped to the SSB).

Regarding claim 20, Agiwal discloses:
receiving, from the wireless device in the inactive state or the idle state (par.[0010] describes a UE using a configured grant and identifying an SSB, par.[0074] discusses resuming the RRC_CONNECTION from RRC_INACTIVE) a preamble via the configured uplink resource (par.[0053] which recites, in part, “In the first step, UE transmits a random access preamble on PRACH and a payload (i.e. MAC PDU) on PUSCH. The random access preamble and payload transmission is also referred as MsgA.” Par.[0055] discloses that the PUSCH resources are assigned by gNB); 
transmitting a response associated with the preamble (par.[0055] wherein the UE monitors for a response from the network); and 
transitioning, based on the response, to a second RRC connected state (par.[0054 – 0055] which teaches that RRC_RESUME or RRC_CONNECTION_REQUEST. The office notes that if the TAT is valid the UE may use resume, and if not the UE will have to submit a CONNECTION REQUEST. Once UE receives the response the UE will enter into another RRC_CONNECTED).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu  (US 2019/0045571 A1) in view of Agiwal as applied to claims 1 and 13, and further in view of Miao (US 2022/0110181 A1).
Regarding claim 18, the disclosure of Wu and Agiwal, and in particular Agiwal teaches radio link failure recovery, but they do not disclose:
monitoring, during the wireless device being in the inactive state or the idle state, uplink channels of the plurality of configured uplink resources.
In an analogous art, the disclosure of Miao teaches:
monitoring, during the wireless device being in the inactive state or the idle state (par.[0302] discloses the UE being configured with CG Type-1 or CG Type-2, the office notes that these grant are used in inactive or idle mode while the UE is not in RRC_CONNECTED mode, par.[0303] teaches that the grants are configured per BWP), uplink channels of the plurality of configured uplink resources (fig.11 element 1102 – 1104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques as discussed Wu and Agiwal with the methods as discussed in Miao for monitoring uplink radio channels. The motivation/suggestion would have been to quickly recover bad uplink beams such that the UE may advantageously use the configured grant without unnecessary delays. 










Conclusion
Chen (US 2019/0289661 A1) “Method and Apparatus of Handling Multiple Radio Resource Control (RRC) Procedures in a Wireless Communication System”
Grant et al. (US 2021/0344386 A1) “Efficient Spatial Relation Indication for Physical Uplink Control Channel (PUCCH) Resources”
Khoshnevisan et al. (US 2021/0226680 A1) “TPMI and/or SRI Indication for Codebook-Based PUSCH Repetition” 
Zhang et al. (US 2019/0306924 A1) “Beam Indication for Semi-Persistent and Grant-Free Transmissions”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411